 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Dates Movember £ Aols
FROME ian /), Mae lone * 20303 -[00 4
FCC Beaumont - Medive -
| PO bor RboyO,
Beaumont, TX 77720 -bOYO
a “TT FILED -~
to: Office of the Clerk NOV 13 2018 _
- US Dithict Court ed Sc
Thomas d. Lambres ted Bids So
lhited States Courthouke
o~ LOS Markop vireed
— Youn gttouln, Ovo Y¥503 se
RE: Notice OF Change of Address”
Case Mo, 41: 14-cr-Ys&
par Clerk,
Lan reqveching thet You faloce thy,
new_addrors on tle with Po Court. The nent addeets
iv as addressed above, L wold jile fo thank
men eeepc! You_1a OU von, -s
o Lagpes My Sabaided, -

 

 

 

 

 

 
Me. Kyan J. Malone # 30803-/¢0 i ce et ett
FCC Beaumont ~Methom NORTH HOUSTON TAT
- 0, Eox 2040 09 NOY 2018 PM 11
Beaumont TX 77720 -b040

 

DFFice of The Clerk
U.S. Ojstrid Court
1QS Market dStreet.
Youngstown Ohio YY503

ree ty sas ity tay

§$4503-i7e7Ss vlad My bole
